Title: To George Washington from Valentine Crawford, 8 June 1774
From: Crawford, Valentine
To: Washington, George



Dear Colo.
Jacobs Creeke [Pa.] June 8th 1774

I Receved your Letter by Mr Crestey of the 27th of May and am Sorrey for the sudint Braking up of the Esembley before

they hitt on Sum Method to Releve our distress sitiation Butt it is a happey Scurcumstance for us Lordonmore being So worm in our favour which geves us great Reselution to Stand our ground what few of us is Left though the Contra is verey thin we have Bilt sevrell Forts out Hear which wase a verey great Means of the people Standing there ground I have built one att My house and have got Som Men to garde it and Mr Simson has Built a Fort att the place where they are Building of your Mill by the Esitence of His Neabours and part of your Carpenters and I have been there Severell times and have Encuraged him all I Can to Stand his ground and I have Severell times oferd him all the Carpenters and all the Sarvents but he would Not take aney of the Sarvents and but four of the best of the Carpenters his Reason for Not taking of the Sarvents as there wase a great dale of Companey att the Fort and drink Medling plenty it would be out of his power to govern them and he Said they would Run away from him and as to Carpenters he and Stephens the Mill wright had Engagd Som Carpenters them Salves be fore this Erouption broake out with the Indens and are Louth to dis Charge them and take in these you Engagd fer me to take down the ohio or att Least aney More of them then Can Convenently work as he Says from the Noys of the Endens and the Crouds of people that Came to the Fort he Cant get Nothing done with the Small Numbr of hands he has but I will goe to Simson to Morrowmorning and Consult him farther on the afair and doe Every thing in My powre for your Entrast the thoughts of Selling of the Sarvents Elarmed them verey Much for they dont wont to be Sold but the hole of the Sarvents have had Som Short Spels of Sickness and som of them Cut them Selfes withe an ax and Lay bye Som time and one of the best of Stephens Men Cut him Selfe with an adze the worst I Ever Saw aney body Cut in My Life So that he has Not been able to doe one Strok for Near one Mounth ths hapend in digen the Canews I have Sent you a scetch of Stephens ⟨article⟩ when I waite on Simson if he dos Not take the Carpenters all I Shall Ether Sett them to building of a house att the big Medows or discharge them Intirely for it Seems all Most Emposoble to Ceep Men Close to bisness att a fort where there is So meney people and So much Confusion if they Can doe Eney thing it Must be att the Medow as they will be to them Selfes and as Stevens Seems to be verey

Loth to be discharged and Seys he Left Som very good Jobs to Serve you.
and ⟨as⟩ on Sunday Evnang about 4 Miles over Monongalahala the Endens Murdred one fameley Concisting of Six and tuck two boys preseners and att another place the[y] Kild 3 which Makes in the hole Nine and two preseners and if we had Not had forts Built there would Not been ten Fameleys of this sede of the Mountains Besides what wase at Fort pitt But we have Sent out Scouts afters the Mourders but we have Not heard that they have falin in with them yeat and we have att this time att Least 300 Men out after the Indens Som of which is gon down to wheeling and I bleve Som is gon down as Low as the Litle Conaway So I am in hopes they will give them a ⟨Stam⟩ for Som of the Scouting Companey Say they will goe to there towns but they will get Sculps.
Mr George Mccarmick who Carreys you this is to Return Emedently and will bring Me an answer to this as to your Neals and other things I have built Strong Store house and Stored them up Safe and if we Could hope for peace Soon I think No people Could Execute your bisness beter than thouse Sarvent as they will be Hardend to the ways of this Contra and they Seem verey well Satisfid and I bleve wont Run away or att Least Say they wont Run away from you but surve out there tims honstly So I am der Sir your Most Hble Sert to Command
Vale. Crawford
give My Love to Mr Lund washington and tell him his people is well but has Moved in to a fort Near his place.
My Son which I Sent down wase taken with a bad Spell of Sickness and has Never Returnd to Me Which gives Me great uneaseness who I Sopose has got the other Letter you Mention for I have Never Recved one Line from you Sen[c]e I Left your House and have wrote you Severell More Letters then you have Recved But as I mentioned before I will goe to Simson tomorrow and I will write you what Ever we Conclude on as to Selling of the Sarvents there apears to be but a pore Chance of as there is but few purcher and he who has a Little Cash Seems to Keep to Bear his Expences incase he Should be oblige to Run away as to My provisions that I bought for My Selfe and Men I have great part of Stored up in a house att the River Near My Brothers

Still hoping that we Should here News of peace and then to Start down the River But this Last acoump from the Indens put out of all doupt our going down this Season and Stephens Seems to be willing to be dis Charged on Conditi⟨on⟩ you will give him the offer of the Job when Ever you under take it again. I am yours

V.C.

